COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



MICHAEL BINKLEY,


                            Appellant,

v.


RANCHOS PROPERTY OWNERS
ASSOCIATION INC.,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00055-CV

Appeal from the

County Court at Law #3

of El Paso County, Texas 

(TC# 2006-3801) 


MEMORANDUM  OPINION

	Pending before the Court is Appellant's motion to dismiss.  In his motion, Appellant
states that an agreement has been reached and each party is satisfied.
	An appellate court may dismiss an appeal upon motion of an appellant.  Tex.R.App.P.
42.1(a)(1).  We grant the motion and dismiss the appeal with prejudice.  The motion does not
reflect that the parties have reached an agreement regarding the payment of costs.  Accordingly,
costs are taxed against Appellant.  See Tex.R.App.P. 42.1(d).


January 30, 2009
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.